 1   Lincoln D. Bandlow (SBN: 170449)
     Lincoln@BandlowLaw.com
 2   Rom Bar-Nissim (SBN: 293356)
 3   Rom@BandlowLaw.com
     Law Offices of Lincoln Bandlow, P.C.
 4   1801 Century Park East, Suite 2400
     Los Angeles, CA 90067
 5   Telephone: 310.556.9680
 6
     Facsimile: 310.861.5550

 7   Attorneys for Defendants
     Ted Entertainment, Inc., Teddy Fresh, Inc.
 8   Ethan Klein and Hila Klein
 9
10                       UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12

13
     TRILLER FIGHT CLUB II LLC, a             Case No.: 2:21-cv-03942-JAK-KS
14   Delaware limited liability company,
                              Plaintiff,      DECLARATION OF LINCOLN D.
15                                            BANDLOW IN SUPPORT OF
                                              DEFENDANTS’ MOTION TO
16                                            DISMISS PLAINTIFF’S SECOND
           v.
                                              AMENDED COMPLAINT
17                                            PURSUANT TO F.R.C.P. 12(b)(6)
     TED ENTERTAINMENT, INC., a
18   California corporation; TEDDY
     FRESH, INC., a California                [Notice of Motion and Motion;
19   corporation; ETHAN KLEIN, an             Declaration of Ethan Klein; Compendium
     individual; HILA KLEIN, an               of Exhibits; Notice of Lodging and
20   individual; and DOES 1-10                Request for Judicial Notice filed
                                              concurrently herewith]
21                     Defendants.
                                              Assigned to: Hon. John A. Kronstadt
22

23                                            Date: November 22, 2021
                                              Time: 8:30 a.m.
24
                                              Place: Courtroom 10B
25

26

27

28


                  BANDLOW DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
 1                   DECLARATION OF LINCOLN D. BANDLOW
 2   I, Lincoln D. Bandlow, do hereby state and declare as follows:
 3         1.     I am an attorney at law, duly licensed to practice law in the State of
 4   California and the United States District Court for the Central District of California.
 5   I am the founder of the Law Offices of Lincoln Bandlow, P.C. and attorney of
 6   record for defendants Ted Entertainment, Inc. (“TEI”), Teddy Fresh, Inc. (“Teddy
 7   Fresh”), Ethan Klein (“Ethan”) and Hila Klein (“Hila”) (collectively,
 8   “Defendants”). I have personal knowledge of the facts contained in this
 9   Declaration and, if called and sworn as a witness, I could and would competently
10   testify thereto. I make this Declaration in support of Defendants’ Motion to
11   Dismiss Plaintiff’s Second Amended Complaint Pursuant to F.R.C.P. 12(b)(6) (the
12   “Motion”).
13         2.     A true and correct copy of the May 6, 2021 order of the Honorable
14   Percy Anderson that was entered in the United States District Court for the Central
15   District of California case entitled Triller, Inc. v. Filmdaily.com et al. (Case No.
16   2:21-cv-03502-PA-RAO) (the “Filmdaily Action”) is attached to Defendants’
17   Compendium of Exhibits and incorporated herein as Exhibit A.
18         3.     A true and correct copy of Triller, Inc.’s initial complaint that was
19   filed in the Filmdaily Action is attached to Defendants’ Compendium of Exhibits
20   and incorporated herein as Exhibit I.
21         4.      A true and correct copy of Judge Anderson’s April 28, 2021 Order to
22   Show Cause that was entered in the Filmdaily Action is attached to Defendants’
23   Compendium of Exhibits and incorporated herein as Exhibit H.
24         5.     A true and correct copy of the April 29, 2021 First Amended
25   Complaint of Triller Fight Club II, LLC (“Triller”) that was filed in the Filmdaily
26   Action is attached to Defendants’ Compendium of Exhibits and incorporated
27   herein as Exhibit K.
28         6.     A true and correct copy of Triller’s May 5, 2021 Response to Order to

                                            1
                   BANDLOW DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
 1   Show Cause Dated April 28, 2021 that was filed in the Filmdaily Action is
 2   attached to Defendants’ Compendium of Exhibits and incorporated herein as
 3   Exhibit L.
 4         7.      On June 29, 2021, I sent a meet and confer letter to Triller’s Counsel,
 5   Farhad Novian, Esq., Michael O’Brien, Esq. and Alexander Gura, Esq.
 6   (collectively, “Triller’s Counsel”), setting forth: (1) how each claim set forth in
 7   Triller’s First Amended Complaint (“FAC”) was fatally defective as a matter of
 8   law; (2) how the FAC would be subject to dismissal under Federal Rule of Civil
 9   Procedure (“F.R.C.P.”) Rule 12(b)(6); (3) how the FAC was a Strategic Lawsuit
10   Against Public Participation and the Conversion Claim of the FAC would be
11   dismissed pursuant to California Code of Civil Procedure Section 425.16; (4) that
12   Triller was in violation of F.R.C.P. Rule 11(b) because the FAC contained
13   materially false allegations of fact and law; and (5) Triller’s prior correspondence
14   contained materially false statements of fact and law. A true and correct copy of
15   my June 29, 2021 meet and confer letter is attached to Defendants’ Compendium
16   of Exhibits as Exhibit M and is incorporated herein.
17         8.     On July 12, 2021, Triller’s Counsel submitted a Proposed Second
18   Amended Complaint for review. A true and correct copy of Triller’s Proposed
19   Second Amended Complaint for the present action is attached to Defendants’
20   Compendium of Exhibits as Exhibit N and is incorporated herein. Counsel for the
21   parties agreed to meet and confer telephonically about the FAC and the Proposed
22   Second Amended Complaint on July 14, 2021.
23         9.     On July 14, 2021, in a telephonic conference, my associate, Rom Bar-
24   Nissim, and I explained to Triller’s Counsel how the Proposed Second Amended
25   Complaint failed to address the defects present in the FAC. To avoid burdening
26   this Court with an Anti-SLAPP motion and addressing three claims that Triller
27   effectively conceded lacked merit, Defendants stipulated to the filing of the SAC.
28   See Dkt. No. 22. As memorialized in the stipulation, the parties have already met

                                            2
                   BANDLOW DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
 1   and conferred telephonically about the grounds for this Motion.
 2         10.    On July 19, 2021, Triller’s parent company, Triller, LLC, filed a
 3   complaint in Los Angeles Superior Court against Defendants that alleged various
 4   tortious interference claims in an action entitled Triller, LLC v. Ted Entertainment,
 5   Inc. et al. (Case No. 21SMCV01225) (the “Tortious Interference Complaint”).
 6   The Tortious Interference Complaint targeted statements made in various podcasts
 7   produced by TEI that commented upon and critiqued Triller, Triller’s parent
 8   company, its majority owner, Ryan Kavanaugh, and the social media app called
 9   “Triller.” A true and correct copy of the Tortious Interference Complaint Triller,
10   LLC filed in the Los Angeles Superior Court is attached to Defendants’
11   Compendium of Exhibits and incorporated herein as Exhibit O. Defendants shall
12   respond to this complaint by filing a special motion to strike the complaint
13   pursuant to California Code of Civil Procedure Section 425.16 (a/k/a Anti-SLAPP
14   motion) on September 8, 2021.
15         I declare under penalty of perjury that the contents of this declaration are
16   true and correct. Executed this 6th day of September, 2021 in Encino, California.
17

18                                          _________________________
19                                                Lincoln D. Bandlow
20

21

22

23

24

25

26

27

28

                                            3
                   BANDLOW DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
